Exhibit 10.6
HILL-ROM HOLDINGS, INC.
STOCK AWARD
(EFFECTIVE <date>)
1. Purpose. The purpose of the Hill-Rom Holdings, Inc. Stock Award (hereinafter
called the “Award”), which is granted under the Hill-Rom Holdings, Inc. Stock
Incentive Plan (the “Plan”), is to promote profitability and growth of Hill-Rom
Holdings, Inc. (the “Company”) by offering an incentive payable in Company
common stock to <Name> (the “Employee”) who contributes to such profitability
and growth.
2. Amount of Award. Solely for purposes of this Award, the Company shall cause
an account to be established in the name of the Employee (“Deferred Stock
Account”), which shall be assumed to be invested in <Units> shares (“Initial
Deferred Stock Award”) of common stock, no par value of the Company (“Common
Stock”). The Initial Deferred Stock Award represents the number of shares of
Common Stock that would be earned if the performance goal described in Section 3
were attained at the “Target” performance level, as described in Section 3. No
actual shares of Common Stock shall be held in the Deferred Stock Account, and
the number of hypothetical shares of Common Stock maintained in the Deferred
Stock Account (“Deferred Stock”) shall be a book entry which states the number
of shares of Common Stock the Employee would have a right to receive in
accordance with the terms of this Award. Any stock dividends, stock splits and
other similar rights inuring to Common Stock shall be assumed to inure to the
Deferred Stock, which may increase or decrease the number of shares of Deferred
Stock in the Deferred Stock Account. Notwithstanding anything herein to the
contrary, no cash dividends paid on Common Stock by the Company shall be paid or
credited to the account of the Employee with respect to any Deferred Stock in
the Deferred Stock Account.
3. Vested Deferred Stock.
(a) Subject to Section 4, the shares of Deferred Stock in the Employee’s
Deferred Stock Account will become non-forfeitable (“Vested Deferred Stock”)
based on the Company’s total shareholder return (“TSR”) performance over a
period beginning on October 1, 2010 and ending on September 30, 2013
(“Performance Period”) relative to the Peer Companies’ (as defined in Exhibit A)
TSR during the Performance Period, as determined by the Compensation and
Management Development Committee of the Company’s Board of Directors (the
“Committee”), in accordance with the following schedule:

                  Company’s Relative TSR   Percentage of Deferred Stock        
Percentile Ranking   Becoming Vested Deferred Stock     Performance Level  
 
               
Less than 25th percentile
    0 %        
 
               
25th percentile
    25 %   Threshold
 
               
60th percentile
    100 %   Target

 





--------------------------------------------------------------------------------



 



If the Company’s TSR relative to the Peer Companies’ TSR during the Performance
Period is above the 25th percentile but below the 60th percentile, the number of
shares of Deferred Stock that become Vested Deferred Stock shall be determined
by interpolation based on the schedule set forth above. Subject to Section 4,
any portion of the Deferred Stock that does not become Vested Deferred Stock in
accordance with the schedule set forth above based on the Company’s TSR
performance during the Performance Period shall be forfeited by Employee without
the payment of any consideration or further consideration by the Company.
If the Company’s TSR relative to the Peer Companies’ TSR during the Performance
Period is above the 60th percentile, (i) all of the Deferred Stock in the
Employee’s Deferred Stock Account on September 30, 2013 shall become Vested
Deferred Stock, and (ii) the Committee, in its discretion, may grant to Employee
additional Deferred Stock equal to a percentage of the shares of Deferred Stock
in the Employee’s Deferred Stock Account on September 30, 2013, determined
according to the following schedule, with the appropriate percentage determined
by interpolation as necessary:

              Percentage of September 30, 2013       Deferred Stock Account
Balance   Company’s Relative TSR   That May Be Granted   Percentile Ranking   As
Additional Deferred Stock  
 
       
60th percentile
    0 %
 
       
65th percentile
    33 %
 
       
70th percentile
    67 %
 
       
75th percentile or above
    100 %

Any additional Deferred Stock granted by the Committee shall immediately be
Vested Deferred Stock as of the date of such grant by the Committee. Any
fractional shares of Vested Deferred Stock determined under this Section 3 shall
be rounded up to the next whole share of Vested Deferred Stock.
(b) TSR shall be based on the trailing 20-day average closing stock prices of
the Company and the Peer Companies measured as of (and including the 20th day)
the first and last business days of the Performance Period and including the
effect of any dividends actually paid as if the dividends were invested in the
stock of the Company or the Peer Company, as the case may be, and
proportionately adjusted for stock splits, reorganizations or similar
transactions occurring the during the Performance Period.
(c) The Peer Companies are set forth in Exhibit A. If a member of the Peer
Companies is acquired by a third party during the Performance Period, such
member shall no longer be a Peer Company. If a member of the Peer Companies
declares bankruptcy during the Performance Period, such member will remain a
Peer Company for purposes of determining the Company’s relative TSR percentile
ranking for the Performance Period, and such member’s TSR shall be considered to
be at the lowest ranking.

 

- 2 -



--------------------------------------------------------------------------------



 



4. Employment Requirements.
(a) Except as otherwise provided herein, upon the Employee’s termination of
employment for any reason before the end of the Performance Period, any Deferred
Stock maintained in the Deferred Stock Account which is not Vested Deferred
Stock shall be forfeited by the Employee without the payment of any
consideration or further consideration by the Company, and neither the Employee
nor any successors, heirs, assigns, or legal representatives of the Employee
shall thereafter have any further rights or interest in such forfeited Deferred
Stock. If the Employee remains continuously employed by the Company until the
last day of the Performance Period, the number of shares of Deferred Stock that
are determined by the Committee to be Vested Deferred Stock pursuant to
Section 3 shall become Vested Deferred Stock, regardless of whether the Employee
remains employed with the Company until the date of such determination.
Temporary absences from employment because of illness, vacation or leave of
absence and transfers among the Company and/or any of its Subsidiaries (as
defined in the Plan) shall not be considered terminations of employment. For
purposes of this Agreement and the Plan, the Committee shall have absolute
discretion to determine the date and circumstances of termination of the
Employee’s employment, and its determination shall be final, conclusive and
binding upon the Employee. Notwithstanding anything herein to the contrary, the
transfer of the Employee’s employment from the Company to any of its
Subsidiaries or from one of the Company’s Subsidiaries to the Company or another
of the Company’s Subsidiaries in connection with a Distribution (as defined
below) or disposition shall not constitute a termination of employment for
purposes of this Agreement, and the Employee’s employment will be deemed to
continue for purposes of this Agreement until otherwise terminated as provided
herein. In particular, if the Employee transfers employment from the Company to
any of its Subsidiaries or from one of the Company’s Subsidiaries to the Company
or another of the Company’s Subsidiaries in connection with or in anticipation
of a Distribution or disposition, such transfer of employment shall not
constitute a termination of employment for purposes of this Agreement, and the
Employee’s employment will be deemed to continue for purposes of this Agreement
until otherwise terminated as provided herein.
(b) Notwithstanding the foregoing, any Deferred Stock maintained in the Deferred
Stock Account shall become Vested Deferred Stock upon the termination of the
Employee’s employment with the Company, one of its Subsidiaries or one of their
respective divisions before the end of the Performance Period by reason of
disability (as determined by the Committee) or death. The Employee shall have no
right to any additional shares of Deferred Stock, regardless of the Company’s
TSR performance during the Performance Period. In the event of the termination
of Employee’s employment with the Company, one of its Subsidiaries or one of
their respective divisions before the end of the Performance Period by reason of
Retirement (as defined below), a pro rata portion (based on the number of days
of Employee’s employment during the Performance Period) of the Deferred Stock
that would have become Vested Deferred Stock in accordance with Section 3, if
any, shall become Vested Deferred Stock at the end of the Performance Period,
including any additional Deferred Stock that may be granted by the Committee
under Section 3 if the Company’s TSR relative to the Peer Companies’ TSR during
the Performance Period is above the 60th percentile. For purposes of this
paragraph, “Retirement” means a termination of employment after (i) the day
after the first anniversary date of the effective date of this Award, and
(ii) attaining age fifty-five (55) and completion of five (5) years of
employment.

 

- 3 -



--------------------------------------------------------------------------------



 



(c) Any Deferred Stock maintained in the Deferred Stock Account shall become
Vested Deferred Stock upon the termination of the Employee’s employment by the
Company for any reason other than on account of his death, disability,
retirement or for Cause (as defined in the Employee’s employment agreement) or
by Employee for Good Reason (as defined in the Employee’s employment
agreement)(i) after the day after the first anniversary date of the effective
date of this Award and (ii) after the occurrence, but before the second
anniversary of (A) a Change in Control (as defined in Section 14.2 of the Plan),
or (B) a sale, transfer or disposition of substantially all of the assets or
capital stock of a Subsidiary (as defined in the Plan) or division of the
Company or one of its Subsidiaries for whom the Employee is employed at the time
of such Change in Control, sale, transfer, or disposition. Notwithstanding
anything herein to the contrary, the distribution by the Company to Company
shareholders of any or all of the shares of common stock of any of its
Subsidiaries (“Distribution”) shall not constitute an event causing Deferred
Stock to become Vested Deferred Stock as described in the preceding sentence.
In consideration of the grant of this Award, the Employee hereby agrees and
acknowledges that any provisions in an Employment Agreement and/or a Change in
Control Agreement between the Employee and the Company related to the vesting of
awards granted under the Plan shall not apply and have no effect with respect to
this Award, and that the vesting of this Award upon a Change in Control shall be
governed solely by this Agreement.
5. Delivery of Shares. The Company shall deliver to the Employee shares of
Common Stock equal in number to the number of shares of Vested Deferred Stock.
The shares of Common Stock delivered to the Employee shall be from shares held
by the Company as treasury stock or from shares of Common Stock acquired by the
Company in the open market. Subject to the Employee’s election to defer, all
shares of Common Stock to be delivered to the Employee shall be delivered as
soon as administratively possible after the day on which such shares become
Vested Deferred Stock, but no later than March 15th of the calendar year
immediately following the calendar year in which such shares become Vested
Deferred Stock. However, shares of Vested Deferred Stock delivered due to the
Employee’s termination under Section 4(c) shall be delivered with ninety
(90) days after the Employee’s termination provided that the Employee shall have
no right to designate the calendar year in which the shares will be delivered.
Notwithstanding the foregoing, if shares become deliverable by reason of the
Employee’s separation from service following a Change in Control and at the time
of the Employee’s separation from service the Employee is a “specified employee”
as defined in Code Section 409A, then the shares of Common Stock to be delivered
shall be delivered on the date which is six months after the date of the
Employee’s separation from service.

 

- 4 -



--------------------------------------------------------------------------------



 



6. Administration of the Award. The Committee shall administer the Award. The
Committee shall have complete and full discretion in the administration and
interpretation of the terms of the Award.
7. Right to Defer Payment of Award.
(a) Election to Defer Award. The Employee may elect to defer payment of the
Award otherwise due on the date shares become Vested Deferred Stock by
completing a written election and delivering such election to the Company at
least one year prior to such date; provided however, that the completion of such
written election and the delivery of such election may be at an earlier date as
determined by the Committee or required by law to insure the validity of such
deferral. The Employee may not defer payment for a period that is shorter than
five (5) years after the date the shares become Vested Deferred Stock. At the
end of the deferral period elected by the Employee (or within a certain period
of time after the last day of the deferral period as determined by the Committee
or required by law to insure the validity of the deferral), the Company, subject
to Sections 9, 10 and 11, shall deliver to the Employee shares of Common Stock
equal in number to the number of Vested Deferred Stock held in the Employee’s
Deferred Stock Account.
(b) Financial Hardship. A withdrawal from the Employee’s Deferred Stock Account
of Vested Deferred Stock shall be permitted prior to the termination of the
deferral period in the event that the Employee experiences an “unforeseeable
emergency” as such term in defined Section 409A(a)(2)(B)(ii) of the Internal
Revenue Code of 1986, as amended (“Code”) and the regulations issued thereunder.
The Employee must apply to the Committee for an unforeseeable emergency
withdrawal and demonstrate that the circumstances being experienced were not
under the Employee’s control and constitute a real emergency, which is likely to
cause a severe financial hardship. The Committee shall have the authority to
require such medical or other evidence as it may need to determine the necessity
for the Employee’s withdrawal request. If such application for withdrawal is
permitted, the amount of such withdrawal shall be limited to an amount
reasonably necessary to satisfy the emergency need, and the Committee must take
into account any additional compensation available. If the Employee makes a
withdrawal, the amount of the Employee’s Deferred Stock Account under this Award
shall be proportionately reduced to reflect the withdrawal. Also, the
withholding requirements described in Section 11 shall also be effected before
the withdrawal. Notwithstanding anything in this Section 4(b) to the contrary,
any withdrawal for any unforeseeable emergency must comply with Code
Section 409A(a)(2)(B).
8. No Rights as Stockholder. The Employee shall have no rights as a stockholder
with respect to any shares of Common Stock covered by this Award until shares of
Common Stock are delivered to the Employee. Until such time, the Employee shall
not be entitled to dividends (except where the Employee’s Deferred Stock Account
is adjusted for stock dividends pursuant to Section 2) or to vote at meetings of
the stockholders of the Company.

 

- 5 -



--------------------------------------------------------------------------------



 



9. Compliance With Securities Laws. Prior to the receipt of any certificates for
shares of Common Stock pursuant to this Award, the Employee (or the Employee’s
beneficiary or legal representative upon the Employee’s death or disability)
shall enter into such additional written representations, warranties and Awards
as the Company may reasonably request in order to comply with applicable
securities laws or with this Award.
10. Stock Ownership Guidelines. The Employee (or the Employee’s beneficiary or
legal representative upon the Employee’s death or disability) shall be bound by
the “Stock Ownership Guidelines” of the Company as may be in effect from time to
time.
11. Withholding. Any payment of Common Stock under this Award shall be subject
to applicable federal and state withholding requirements. Hence, unless the
Employee delivers a check to the Company equal to the required withholding, the
number of shares distributed shall be reduced to meet the Employee’s applicable
withholding requirements.
12. Designation of Beneficiary. The Employee shall be permitted to provide to
the Committee a beneficiary designation for receipt of his or her Award after
death. If the Employee fails to designate a beneficiary, or if the designated
beneficiary predeceases the Employee, the Award shall be paid to the deceased
Employee’s spouse, if living, or if such spouse is not living, to the deceased
Employee’s estate.
13. Adjustments. In the event of any merger, reorganization, consolidation, sale
of substantially all assets, recapitalization, stock dividend, stock split,
spin-off, split-up, split-off, distribution of assets or other change in
corporate structure occurring after the effective date of this Award affecting
the Common Stock subject to this award, the Board of Directors of the Company
shall adjust the number and kind of shares of Common Stock subject to this Award
so as to maintain the proportionate number of shares subject to this award, and
such adjustment shall be conclusive and binding upon the Employee and the
Company.
14. Non-Transferability.
(a) The Deferred Stock, the Deferred Stock Account and the Vested Deferred Stock
may not be sold, assigned, transferred, exchanged, pledged, hypothecated, or
otherwise encumbered and no such sale, assignment, transfer, exchange, pledge,
hypothecation, or encumbrance, whether made or created by a voluntary act of the
Employee or any agent of the Employee or by operation of law, shall be
recognized by, or be binding upon, or shall in any manner affect the rights of,
the Company, its successors or any agent thereof.
(b) No amounts payable under the Award shall be transferable by the Employee
other than by his designation of a beneficiary pursuant to Section 12. The
amounts payable under the Award shall be exempt from the claims of creditors of
the Employee and from all orders, decrees, levies and executions and any other
legal process to the fullest extent that may be permitted by law.

 

- 6 -



--------------------------------------------------------------------------------



 



15. Amendments to Award. The Award may only be modified upon the mutual
agreement of the Company and the Employee.
16. Source of Benefit Payments. The payment of the Award to the Employee shall
be paid solely from the general assets of the Company. Until the actual delivery
of the shares of Common Stock, the Employee shall not have any interest in any
specific assets of the Company, including shares of Common Stock, under the
terms of the Award. The Award shall not be considered to create an escrow
account, trust fund or other funding arrangement of any kind, or a fiduciary
relationship between the Employee and the Company. Until such time of payment,
no shares of the Common Stock shall be set aside by the Company for the Award.
17. Successors and Assigns.
(a) This Award is personal to the Employee and without the prior written consent
of the Company shall not be assignable by the Employee except by will or the
laws of descent and distribution. This Award shall inure to the benefit of and
be enforceable by the Employee’s guardian and legal representatives.
(b) This Award shall inure to the benefit of and be binding upon the Company and
its successors and assigns.
(c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Award in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.
18. Award Subject to Plan. This Award is subject to the terms of the Plan. The
terms and provisions of the Plan (including any subsequent amendments thereto)
are hereby incorporated herein by reference. In the event of a conflict between
any terms and provisions contained herein and the terms or provisions of the
Plan, the applicable terms or provisions of the Plan will govern and prevail.
19. Governing Law. This Award shall be governed by and construed in accordance
with the internal laws of the State of Indiana without reference to principles
of conflict of laws. The captions of this Award are not part of the provisions
hereof and shall have no force or effect. This Award may not be amended or
modified except by a written Award executed by the parties hereto or their
respective successors and legal representatives.
20. Severability. The invalidity or unenforceability of any provision of this
Award shall not affect the validity or enforceability of any other provision of
this Award.
21. No Waiver. The failure of the Employee or the Company to insist upon strict
compliance with any provision of this Award or the failure to assert any right
the Employee or the Company may have under this Award shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Award.

 

- 7 -



--------------------------------------------------------------------------------



 



22. Code Section 409A. The Plan is intended to comply with, or otherwise be
exempt from, Code Section 409A. The Plan shall be administered, interpreted, and
construed in a manner consistent with Code Section 409A or an exemption
therefrom. Should any provision of the Plan be found not to comply with, or
otherwise be exempt from, the provisions of Code Section 409A, such provision
shall be modified and given effect (retroactively if necessary), in the sole
discretion of the Committee, and without the consent of the Employee, in such
manner as the Committee determines to be necessary or appropriate to comply
with, or to effectuate an exemption from, Code Section 409A. If any of the
payments under this Agreement are subject to Code Section 409A and the Company
determines that the Employee is a “specified employee” under Code Section 409A
at the time of the Employee’s separation from service, then each such payment
will not be made or commence until the date which is the first day of the
seventh month after the Employee’s separation from service, and any payments
that otherwise would have been paid during the first six months after the
Employee’s separation from service will be paid in a lump sum on the first day
of the seventh month after the Employee’s separation from service or upon the
Employee’s death, if earlier. Such deferral will be effected only to the extent
required to avoid adverse tax treatment to the Employee, including (without
limitation) the additional twenty percent (20%) federal tax for which the
Employee would otherwise be liable under Code Section 409A(a)(l)(B) in the
absence of such deferral.
23. Entire Award. The Employee and the Company acknowledge that this Award
supersedes any prior agreement between the parties with respect to the subject
matter of this Award.
24. Counterparts. This Award may be executed in counterparts, which together
shall constitute one and the same original.

         
Effective Date:
  <date>    

                  HILL-ROM HOLDINGS, INC.    
 
           
 
  By:   /s/ John Dickey    
 
           
 
      John Dickey
Senior Vice President    
Accepted:
                          <Name>    

 

- 8 -



--------------------------------------------------------------------------------



 



Exhibit A
Peer Companies
Affymetrix, Inc.
Alere, Inc.
Bard (C.R.)
Beckman Coulter, Inc.
Bio-Rad Laboratories, Inc.
Cerner Corporation
Charles River Laboratories International
Community Health Systems, Inc.
Conmed
Cooper Industries
Covance, Inc.
Dentsply
Edwards Lifesciences Corp.
Endo Pharmaceuticals Holdings, Inc.
Gen-Probe, Inc.
Health Management Associates, Inc.
Health Net, Inc.
Henry Schein, Inc.
Hologic, Inc.
Hospira
IDEXX Laboratories, Inc.
Immucor, Inc.
Integra Lifesciences
Invacare
Kindred Healthcare, Inc.
Kinetic Concepts, Inc.
LifePoint Hospitals, Inc.
Lincare Holdings, Inc.
Masimo Corp.
Medicis Pharmaceutical Corp.
Mettler-Toledo International, Inc.
Omnicare, Inc.
OSI Pharmaceuticals, Inc.
Owens & Minor, Inc.
Perkinelmer
Perrigo Co.
Pharmaceutical Product Development, Inc.
Psychiatric Solutions, Inc.
ResMed, Inc.
STERIS Corp.
Techne Corp.
Teleflex, Inc.
Thoratec Corp.
United Therapeutics Corp.
Universal Health Services, Inc.
Valeant Pharmaceuticals International
Varian, Inc.
VCA Antech, Inc.
Vertex Pharmaceuticals, Inc.
WellCare Health Plans, Inc.

 

 